Citation Nr: 1426646	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  10-33 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED), to include as secondary to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the Board at an August 2012 videoconference hearing.  A transcript of the hearing has been associated with the claims folder.  

At the hearing the representative submitted an internet article from the U.S. Department of Health and Human Services regarding ED.  A waiver of consideration by the RO was included with the submittal.


FINDINGS OF FACT

The Veteran's erectile dysfunction was proximately caused by or aggravated by his service-connected diabetes mellitus type II.  


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction as secondary to type II diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The claim of service connection for ED has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision, no conceivable prejudice to the Veteran could result from this decision.

Pertinent Law and Regulations 

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability. See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25   (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

VA treatment records reflect that the Veteran has been diagnosed as having ED and is prescribed medication used to treat its symptoms.  Further, the Board finds that the Veteran's currently diagnosed ED is etiologically related to the service-connected diabetes disability.  

At a May 2009 VA examination, the claims file and medical records were reviewed.  The examiner noted the onset of ED in 2000, treated with Viagra.  He noted that the ED was likely of vascular origin.  The examiner opined that the ED was not caused by or as a result of diabetes mellitus, as a review of the medical records revealed a diagnosis of ED in 2000 several years before diabetes was diagnosed.

An article from the National Diabetes Information Clearing House (NDIC), U.S. Department of Health and Human Services was submitted by the service representative in August 2012.  The article noted that sexual and urologic complications of diabetes occur because of the damage diabetes can cause to blood vessels and nerves.  

Erectile dysfunction is a consistent inability to have an erection firm enough for sexual intercourse.  The condition includes the total inability to have an erection and the inability to sustain an erection.  Estimates of the prevalence of erectile dysfunction in men with diabetes vary widely, ranging from 20 to 75 percent.  Men who have diabetes are two to three times more likely to have erectile dysfunction than men who do not have diabetes.  Among men with erectile dysfunction, those with diabetes may experience the problem as much as 10 to 15 years earlier than men without diabetes.  Research suggests that erectile dysfunction may be an early marker of diabetes, particularly in men ages 45 and younger.

In addition to diabetes, other major causes of erectile dysfunction include high blood pressure, kidney disease, alcohol abuse, and blood vessel disease.  Erectile dysfunction may also occur because of the side effects of medications, psychological factors, smoking, and hormonal deficiencies. 

In an August 2012 statement, Peter A. Lewis, M.D., noted that he had been treating the Veteran for over three years for diabetes and erectile dysfunction.  He noted that there was ample evidence in the medical literature which indicated that diabetes was a contributor to male erectile dysfunction.  "I ask that his erectile dysfunction be considered as a most probable complication of his diabetes."

In this case the Board gives greater probative value to Dr. Lewis's August 2012 statement, and the accompanying medical treatise, than the VA examiner's May 2009 opinion.  Because Dr. Lewis's opinion is based on an accurate understanding of the Veteran's history, and is adequately articulated and explained, it is the most probative evidence on the question at issue.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl, 21 Vet. App. at 124. 

For these reasons, and giving the Veteran the benefit-of-the-doubt, the Board finds that the weight of the evidence demonstrates that currently diagnosed erectile dysfunction is related to the service-connected diabetes disability.  As such, service connection for erectile dysfunction is warranted. 


ORDER

Service connection for erectile dysfunction as secondary to the service-connected type II diabetes mellitus disability is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


